Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to communication filed 8/27/21. 
Response to Amendment
The examiner acknowledges the amendment of claims 1-4 and 9-12.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent 8203424 in view of Golgiri et al. US Patent Application Publication 20190230471.


a communication section configured to communicate with a first frequency band and/or with a second frequency band different from the first frequency band (LF and UHF, col. 3 lines 4-14);

a determination section configured to determine whether the first, device is located within a predetermined range of the second device (col. 1 lines 54-62); and

a control section configured to control to perform a distance-measuring operation with the first frequency band when a determination result of the determination section shows that the first device is not within the predetermined range, and to perform a distance-measuring operation with the second frequency band when a determination result of the determination section shows that the first device is within the predetermined range (col. 3 lines 4-14, col. 4 lines 39-52, col. 5 lines 5-22). Ghabra is silent on teaching the use of a radio wave of a third frequency been weaker than a radio wave of a second frequency and switching from second frequency to a third frequency when the first device is within a predetermined range. Golgiri et al. in an analogous art teaches accuracy of determining the location between a vehicle and a mobile device is based on the frequency of the signal used for communicating between the vehicle and the mobile device (paragraph 014). Golgiri et al teaches switching from a second frequency to a third frequency when the mobile device is within a predetermine range of the vehicle (paragraph 015,020,021). Golgiri et al also teaches the higher frequencies requires more power operate at longer distances (paragraph 014), the third frequency is therefore weaker/stronger than the second frequency based on the distance to be measured.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ghabra as disclosed by Golgiri et al. because such modification represents an 
Regarding claim 2, Ghabra teaches the use of the LF frequency band and the LF frequency band correspond to a weak radio wave (col. 3 lines 4-14).




Regarding claim 3, Ghabra teaches  the determination result showing that the first device is within the predetermined range is obtained, the control section controls to perform a distance-measuring operation with the second frequency band when the distance-measuring cannot be performed with the first frequency band (col. 5 lines 5-22).
Regarding claim 4, Ghabra teaches the control section controls to perform a distance-measuring operation while changing the second frequency band (the frequency is switch during the polling period in which the distance is measure, fig. 2, col. 5 lines 5-21)

Regarding claim 5, Ghabra teaches the first, device includes a first communication, section, the second device includes a second communication section that can only communicate within the predetermined range, and a third communication section that can communicate outside the predetermined range, and when the first communication section communicates with the third communication section, the determination section determines that the first device is outside the predetermined range, and when the first communication section communicates with the second communication section, the determination section determines that the first device is within the predetermined range (the fob and vehicle has communication section for communicating in the LF and UHF range, col. 3 lines 4-14).).



performing communication, with a first frequency band and/or with a second frequency band different from the first frequency band (LF and UHF, col. 3 lines 4-14);

determining whether the first device is located within a predetermined range of the second device (col. 1 lines 54-62); and

when the determination shows that the first device is not located within the predetermined range, performing a distance-measuring operation with the first frequency band, and, when the determination shows that the first device is located within the predetermined range, performing a distance-measuring operation with the second frequency band (col. 3 lines 4-14, col. 4 lines 39-52, col. 5 lines 5-22). Ghabra is silent on teaching the use of a radio wave of a third frequency been weaker than a radio wave of a second frequency and switching from second frequency to a third frequency when the first device is within a predetermined range. Golgiri et al. in an analogous art teaches accuracy of determining the location between a vehicle and a mobile device is based on the frequency of the signal used for communicating between the vehicle and the mobile device (paragraph 014). Golgiri et al teaches switching from a second frequency to a third frequency when the mobile device is within a predetermine range of the vehicle (paragraph 015,020,021). Golgiri et al also teaches the higher frequencies requires more power operate at longer distances (paragraph 014), the third frequency is therefore weaker/stronger than the second frequency based on the distance to be measured.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ghabra as disclosed by Golgiri et al. because such modification represents an 

Regarding claim 10, Ghabra teaches when the determination shows that the first device is within the predetermined range, control is performed to perform a distance-measuring operation with the second frequency band when the distance measuring cannot be performed with the first frequency band (col. 5 lines 5-22). Ghabra is silent on teaching the use of a third frequency to perform distance measurement.  Golgiri et al. in an analogous art teaches accuracy of determining the location between a vehicle and a mobile device is based on the frequency of the signal used for communicating between the vehicle and the mobile device (paragraph 014). Golgiri et al teaches switching from a second frequency to a third frequency when the mobile device is within a predetermine range of the vehicle (paragraph 015,020,021).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ghabra as disclosed by Golgiri et al. because such modification represents an improvement over the system of Ghabra by providing a more accurate distance measurement system for determining the location of the mobile device and therefore controlling the vehicle welcoming feature in a more effective manner. 


Regarding claim 11, Ghabra teaches a distance-measuring device configured to calculate a distance between a first device and a second device based on transmission and reception between the first device and the second device, the distance-measuring device comprising:


a communication, section configured to communicate with a first frequency band and/or with a second frequency hand different from the first frequency band (LF and UHF, col. 3 lines 4-14);

a determination section configured to determine whether the first device is within a predetermined, range (col. 1 lines 54-62); and

a control section configured to control to perform a distance-measuring operation when a determination result of the determination section shows that the first device is not within the predetermined range, and to perform the distance-measuring operation with the second frequency band when a determination result shows that the first device is within the predetermined range (col. 3 lines 4-14, col. 4 lines 39-52, col. 5 lines 5-22). Ghabra is silent on teaching the use of a radio wave of a third frequency been weaker than a radio wave of a second frequency and switching from second frequency to a third frequency when the first device is within a predetermined range. Golgiri et al. in an analogous art teaches accuracy of determining the location between a vehicle and a mobile device is based on the frequency of the signal used for communicating between the vehicle and the mobile device (paragraph 014). Golgiri et al teaches switching from a second frequency to a third frequency when the mobile device is within a predetermine range of the vehicle (paragraph 015,020,021). Golgiri et al also teaches the higher frequencies requires more power operate at longer distances (paragraph 014), the third frequency is therefore weaker/stronger than the second frequency based on the distance to be measured.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ghabra as disclosed by Golgiri et al. because such modification represents an improvement over the system of Ghabra by providing a more accurate distance measurement system for determining the location of the mobile device and therefore controlling the vehicle welcoming feature in a more effective manner. 


.

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent 8203424 in view of Golgiri et al. US Patent Application Publication 20190230471 and further in view of Warschat US Patent 9196102.

Regarding claim 6, Ghabra teaches the first device is configured of a smart key and the second device is configured of a vehicle mounted device (col. 2 lines 41-47) but is not explicit in teaching the predetermined range is an area inside the vehicle in which the vehicle mounted device is installed. Warschat in an analogous art teaches the monitored range is the predetermined range is an area inside the vehicle in which the vehicle mounted device is installed (col. 1 lines 27-40). 
It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra in view of Golgiri as disclosed by Warschat at the time of the invention because such modification provide for a safer operation of the vehicle by allowing activation of the vehicle function based on the detection of the mobile device on the inside of the vehicle.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent 8203424 in view of Golgiri et al. US Patent Application Publication 20190230471 and further in view of Egawa et al. US Patent Application Publication 20190316387.


It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra in view of Golgiri as disclosed by Egawa at the time of the invention because such modification provide for a safer operation of the vehicle by allowing activation of the vehicle function based on the detection of the mobile device on the inside of the vehicle.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent 8203424 in view of Golgiri et al. US Patent Application Publication 20190230471 in view of Egawa et al. US Patent Application Publication 20190316387 and further in view of Okada US Patent Application Publication 20190051072.
Regarding claim 7, Ghabra is silent on teaching when a verification is successful by a verification process between the smart key and the vehicle mounted device, the control section controls to perform distance-measuring. Okada in an analogous art teaches when a verification is successful by a verification process between the smart key and the vehicle mounted device, the control section controls to perform distance-measuring (fig. 3, paragraph 041-043).
It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra in view of Golgiri in view of Egawa as disclosed by Okada at the time of the invention because such modification improve the security of the system by ensuring communication between the vehicle and the mobile device is authenticated. 




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent 8203424 in view of Golgiri et al. US Patent Application Publication 20190230471 in view of Warschat US Patent 9196102 and further in view of Iwashita US Patent Application Publication 20190256047 and further in view of Maeda et al. US Patent 6958675.

Regarding claim 8, Ghabra teaches the smart key includes a first communication section (col. 3 lines 5-14) but is silent on teaching the vehicle mounted device includes a second communication section capable of communicating only inside the vehicle and a third communication section capable of communicating outside the vehicle. Iwashita in an analogous art teaches the vehicle mounted device includes a second communication section capable of communicating only inside the vehicle and a third communication section capable of communicating outside the vehicle (paragraph 024,037). Maeda et al. in an analogous teaches the determination result of the determination section shows that the smart key is outside the vehicle, the control section performs a distance-measuring operation with radio waves publicly-used for distance-measuring, and when the determination result of the determination section shows that the smart key is located inside the vehicle, the control section performs a distance-measuring operation with weak radio waves (the effective range of the request signal is varied based on the location of the fob in area A1, A2, A3, col. 3 lines 63-col. 4 line 8, col. 7 lines 7-16).
It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra in view of Golgiri at the time of the invention as disclosed by Iwashita in view of Maeda because such modification provides for a safer operation of the vehicle by allowing activation of the vehicle function based on the detection of the mobile device on the inside of the vehicle.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VERNAL U BROWN/Primary Examiner, Art Unit 2683